It is a great honour and pleasure for me to take the floor 
for the first time in this world forum as Prime Minister 
and Head of Government, proudly representing the 
Democratic Republic of Sao Tome and Principe.

At the outset, please allow me to congratulate 
you, Sir, on your election as President of the General 
Assembly at the sixty-ninth session and to offer our full 
support during the current session, which we wish to 
be crowned with success. Your election resulted from 
the Member States’ recognition of the experience that 
the Republic of Uganda has accumulated and of the 
increasingly significant role that the African continent 
plays in the international community in consolidating 
peace and security worldwide. It also reflects your 
efforts to achieve sustainable development for the 
developing countries, in addition to your outstanding 
professional qualifications, which testify to your 
technical knowledge and life experience. We are certain 
that your diplomatic experience will greatly contribute 
to the favourable outcome of our work and help us to 
discover ways of resolving matters of major concern to 
the international community. 

We also welcome the important and relevant theme 
of this session, “Delivering on and implementing 
a transformative post-2015 development agenda”. 
The post-2015 development agenda, when properly 
defined and structured, will certainly become a useful 
instrument to guide developing countries, particularly 
those of the African continent, to sustainable 
development.

We wish to express our appreciation to Secretary-
General Ban Ki-moon for his competent, selfless 
and zealous stewardship of the Organization. We 
congratulate Mr. John William Ashe, who zealously 
and selflessly presided over the deliberations of the 
Assembly at the sixty-eighth session for the past 
12 months. 

The pertinence of the theme chosen for the sixty-
ninth session of the General Assembly is clear in 
the light of the persisting economic and financial 
crisis that continues to ravage the world. We must 
combine our efforts and focus them on building the 
more just and auspicious future to which our peoples 
legitimately aspire. To that end, Africa has identified 
the six pillars on which its sustainable development 
should rest: structural economic transformation and 
inclusive growth; science, technology and innovation; 
people-centred development; environmental 
sustainability, natural resources management and 
disaster management; peace and security; and finance 
and partnerships. 

From our perspective, those pillars emanate from 
the aspirations of our African nations. All partners of 
the African continent should take them into account 
in the arduous efforts to bring about sustainable and 
equitable development and enhance the dignity of our 
peoples. Therefore, Sao Tome and Principe believes in 
sustainable development in Africa, based on the pillars 
proposed by the African Union. It calls on the United 
Nations to adapt its programme to the specific realities 
of Africa, without losing sight of the accomplishments 
of certain countries in attaining some of the eight 
Millennium Development Goals.

It is an indisputable fact that the raison d’être of 
the United Nations is to maintain peace and security 
around the world, which is a sine qua non for the 
promotion of development. However, in the light of 
the significant changes that the world has undergone 
since the establishment of our Organization in 1945, 
we must stress the urgent need to adapt it to the new 
challenges of our time. Therefore, we again reiterate 
our call for the acceleration of the ongoing process of 
reform throughout the entire United Nations system, in 
order to imbue its operations with greater dynamism, 
representativeness, effectiveness, capacity and 
legitimacy, thereby leadingto the maintenance of peace 
and security and thus to the promotion of development 
worldwide.

We unfortunately continue to observe the persistence 
of some conflict areas and the outbreak of new 
tensions, with alarmingly significant humanitarian 
repercussions, throughout the world. In Mali and in the 
Democratic Republic of the Congo, despite the relative 
stabilization of conflict zones as a result of United 
Nations efforts, we think that the combined operations 
must continue in order to consolidate and strengthen 
the achievements. 

We are grateful for the resolution of the situation 
in Guinea-Bissau, where the transition process has 
led to the election of a new President of the Republic 
and a new Government, thereby repositioning the 
country in accordance with regular and institutional 
democratic processes. However, it is incumbent on 
the international community, particularly the United 
Nations, the African Union, the Economic Community 
of West African States (ECOWAS) and the Community 
of Portuguese-speaking Countries, to continue to 
collaborate and combine their efforts to consolidate 
the democratic rule of law so that our sister nation may 
advance the progress and well-being of its people.

It is with enormous and fraternal satisfaction that 
we commend the political actors in Mozambique for 
their great maturity and for taking into account the 
higher interests of their people by recently signing a 
peace agreement, thereby avoiding more suffering and 
loss of human lives.

With regard to the Central African Republic, we 
welcome the decision of the United Nations to dispatch 
the Multidimensional Integrated Stabilization Mission 
in the Central African Republic to end the suffering 
of that country’s people and clear the way for national 
reconciliation. The reconciliation process began with 
the recent Brazzaville forum and should be completed 
by the Bangui forum and the holding of elections. These 
should open a window of opportunity for the resolution 
of the disturbing crisis in the Central African Republic, 
which is in our subregion, and enable it to return to 
institutional normalcy.

With respect to South Sudan, we encourage 
efforts to convince the conflicting parties to engage 
in negotiations with a view to seeking solutions for 
their existing differences and ending the suffering of 
innocent civilians. In Western Sahara, the long-standing 
situation continues to be a matter of concern for us and 
to require a greater involvement from the international 
community so that the long negotiation process can 
finally be completed. Therefore, we renew our call for 
the involved parties to return to the negotiating table in 
order to reach a mutually acceptable political solution.

In the light of the resurgence of acts of international 
terrorism everywhere, it is imperative for all the 
members of the international community to coordinate 
their actions, since that is the only way the world will 
be able to overcome that scourge. To that end, we wish 
to note our apprehension and express our concern 



with regard to the actions perpetrated by Boko Haram 
in our neighbour, the Republic of Nigeria, and the 
consequences of such actions. Nigeria is a country 
with which Sao Tome and Principe maintains ties of 
friendship and multiple relations of understanding and 
cooperation in areas of common interest. 

We are also troubled by the recent phenomenon of 
the Islamic State and its implications. The Middle East, 
unfortunately, continues on the path of bloody conflicts. 
These have taken an enormous number of human 
lives, owing to the long-standing hostilities between 
Israel and Palestine, whose devastating consequences 
the world recently witnessed. Therefore, we welcome 
the recent ceasefire between the two parties, and we 
renew our call for a negotiated solution that will ensure 
the Palestinian people’s right to control their own 
destiny, as well as the State of Israel’s right to exist, in 
accordance with the relevant resolutions.

Similarly, there is no military solution for the 
persistent internal conflict in Syria, which has also 
created disastrous humanitarian consequences. 
Therefore, we welcome the recent ceasefire between 
the parties and renew our call for a compromise to be 
reached, with the help and support of the international 
community, in order to end the hostilities and clear the 
way for a frank dialogue across the negotiating table 
and a political solution for lasting peace.

As to the conflict in Ukraine, which is also 
causing the loss of many human lives, the Democratic 
Republic of Sao Tome and Principe regrets the situation 
and calls on the parties to move forward rapidly, 
through dialogue, in resolving their differences. The 
international community must make all efforts to 
facilitate such dialogue.

We believe that the Assembly will agree with us when 
we say that global security is vital for the sustainable 
development of our countries. Therefore, considering 
that Sao Tome and Principe is centrally located in the 
Gulf of Guinea, a region that is strongly affected by 
piracy, terrorism, drug trafficking and other illicit acts 
committed at sea, we have taken national steps to fight 
those phenomena, including the drafting of a legislative 
framework for the modernization of the armed forces, 
based on a strategy that focuses decisively on the sea 
and its resources.

At the subregional level, we have worked, as 
part of the tripartite partnership of ECOWAS, the 
Economic Community of Central African States and 
the Gulf of Guinea Commission, to implement the 
recommendations of the Summit of Heads of State 
and Government on Maritime Safety and Security 
in the Gulf of Guinea, held in Yaoundé. To that end, 
we welcome the progress achieved in the process of 
establishing the Interregional Coordination Centre, 
which is scheduled to begin operations very soon, and 
we renew our call to the international community to 
continue with us on the arduous task of ensuring our 
collective security.

We strongly believe that taking steps to reduce the 
harmful effects of climate change is a responsibility that 
must be shared by developing countries and developed 
countries alike, in order to ensure the continuity of the 
clean development mechanism, particularly for the least 
developed countries, as well as to mobilize the political 
will for a legally binding global agreement through the 
adoption of the United Nations Framework Convention 
on Climate Change at the twenty-first Conference of 
the Parties, scheduled to take place in Paris in 2015.

The trade embargo imposed against Cuba decades 
ago constitutes another matter of great concern for us, 
and we therefore renew our call for the sanctions to be 
lifted. Cuba should be allowed to address its economic 
and social development challenges in an environment 
of normalcy, without the restrictions imposed by such 
sanctions, and to take better advantage of opportunities 
for trade relations on an equal footing with other States 
Members of our Organization.

The African continent is once again assailed by an 
epidemic of haemorrhagic fever caused by the Ebola 
virus, with incalculable consequences. In the light of 
the high level of mortality and the devastating effects 
of the disease, on the one hand, and the chance that it 
may spread to other areas of the world, on the other 
hand, we must urgently identify synergies to engage in 
an all-out struggle to save the thousands of lives that 
are threatened by this terrible scourge.

In Sao Tome and Principe, we fortunately have 
not yet seen any Ebola cases. However, in the light 
of our country’s vulnerability, our economic and 
financial weaknesses, and our health institutions’ lack 
of experience in dealing with the outbreak, we have 
prepared a contingency plan and taken prevention and 
response measures, including entry and exit restrictions 
at our ports and airports, which may impact our fragile 
economy. Members will understand that we must count 
on the World Health Organization’s help and on the 



support and experience of friendly nations in order to 
protect our population against all sources and forms 
of contamination. In that regard, we welcome the 
Secretary-General’s initiative in convening a high-
level meeting on the margins of this session in order to 
discuss the matter and take appropriate measures.

Before I finish my statement, please allow me 
to note the situation of calm and progress between 
the two sides on the Taiwan Strait. We welcome that 
environment and encourage the parties to develop their 
relations through negotiations. Our country is pleased 
to see the participation of the Republic of China on 
Taiwan in the General Assembly of the World Health 
Organization and applauds the fact that Taiwan was 
invited, for the first time since 1971, to participate 
in the Assembly of the International Civil Aviation 
Organization in 2013.

Therefore, and considering the enormous potential 
of Taiwan, we would like to see its participation 
further extend to other specialized agencies of 
the United Nations, such as the United Nations 
Framework Convention on Climate Change, and to the 
implementation process of the post-2015 development 
agenda, in which it could be of significant help to the 
international community.

In conclusion, we reiterate our country’s willingness 
to continue to participate in the efforts to mobilize 
wills and facilitate synergies for the achievement of the 
basic principles and noble objectives that guided the 
establishment of the United Nations.

It is certain that today we are a democratic country 
with a community of free citizens, but challenges will 
continue to arise in the future. Therefore, we have taken 
steps to consolidate democracy, so that our citizens 
may have an increasingly aware and active involvement 
in our collective existence and the political debate may 
be broader and more responsible. It is hoped that these 
steps will enable compromises among all the political 
forces to be achieved and to serve as the basis for the 
reforms that our country needs. We are fully aware that 
our country’s economic performance hinges on political 
stability and our citizens’ trust in our democratic 
institutions.

I cannot conclude without informing the Assembly 
that Sao Tome and Principe will hold long-awaited 
legislative, regional and local elections on 12 October. 
The electoral process is being managed in an 
environment of full normality, and we have resolved 
the financial difficulties related to the elections with 
the generous support of our development partners, to 
which we express our profound gratitude and esteem. 
We expect the election results to be transparent and 
fair, as our tradition dictates, and that our country 
will continue to be a benchmark of democracy in our 
subregion.
